Citation Nr: 1453830	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  11-30 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for service connected hearing loss of the left ear.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1969 to March 1977.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In addition, this matter was previously remanded by the Board for further development in April 2014.  Such has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran appeared at a video conference hearing before the undersigned Veterans Law Judge in June 2013.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran's left ear is productive of no worse than Level V hearing impairment.  

2.  The scheduler rating for the Veteran's left ear hearing loss is adequate.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for left ear hearing loss are not met. 38 U.S.C.A. § 1110, 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, and a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The claim for an initial compensable rating for left ear hearing loss is a downstream issue from a rating decision dated in June 2010, which initially established service connection for this disability and assigned the initial rating and its effective date.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claim for an initial compensable evaluation for hearing loss in the left ear, such noncompliance is deemed to be non-prejudicial to this specific claim.

Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA treatment records have been associated with the record.  The Veteran has also provided statements and argument in support of his claim.  He has not identified any evidence that has not otherwise been obtained.  

Additionally, the Veteran testified at a Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the June 2013 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans' Law Judge asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability was related to his service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Veterans' Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

VA examinations were conducted in December 2009, May 2010 and June 2014, which describe the disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Of note the VA examiner in 2014, specifically noted the Veteran's complaints that he found it hard to understand people and misinterpreted what they said unless he was looking straight at them.  He added that his wife was bothered by this functional impact.  As such, the audiologist fully described the functional effects caused by the Veteran's hearing disability in her final report.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating 

The Veteran contended in a March 2010 claim that he is entitled to an initial compensable rating for his left ear hearing loss.  For the reasons that follow, the Board concludes that compensable rating is not warranted.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14. 

The Veteran's hearing loss is rated under Diagnostic Code 6100, for hearing loss.  See 38 C.F.R. §§ 4.85, 4.86.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.

When, as here, hearing loss in only one ear is service connected, the law still allows for compensation for hearing loss as if both ears were service-connected if the service-connected hearing loss is ratable as at least 10 percent disabling and the non-service-connected hearing loss meets the standard for a hearing loss disability for VA purposes under 38 C.F.R. § 3.385 unless the non-service-connected hearing loss is the result of the Veteran's willful misconduct.  See 38 C.F.R. § 3.383.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


VA audiometric testing in December 2009, with pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
Average
LEFT
30
30
40
60
40

Speech audiometry revealed speech recognition ability of 80 percent in the left ear.  

On a May 2010 VA audiological evaluation, audiometric testing showed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
35
35
50
70
47.5

Speech audiometry revealed speech recognition ability of 88 percent in the left ear.  

On May 2013 the Veteran had a private audiological evaluation at which his pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
Average
LEFT
75
75
80
90
80

Speech audiometry revealed speech recognition ability of 80 percent in the left ear.  

On April 2014, the Veteran had a private audiological evaluation.  The results of the audiological evaluation are in graphical form but are clear and the Board may review them.  In this regard, the Board observes that in Kelly v. Brown, 7 Vet. App. 471 ( 1995), the Court determined that the Court could not interpret the results of an audiograph because interpretation required a factual finding, which is not the role of the Court in the first instance.  However, the Board, as the finder of fact, is empowered to make factual findings in the first instance.  In this role, the Board observes that review of the graphical findings of the audiological report reveal pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
80
85
85
90
85

Speech audiometry revealed speech recognition ability of 92 percent in the left ear.  

On June 2014, the Veteran had an audiological evaluation at which his pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
Average
LEFT
35
35
40
65
43.75

Speech audiometry revealed speech recognition ability of 32 percent in the left ear.  However, the VA examiner certified that the use of speech discrimination for that examination was not appropriate because of language difficulties or inconsistent speech discrimination scores.  See 38 C.F.R. § 4.85(c).  As such, the Board is directed in such a situation to use Table VIA.

Here, it is not disputed that the Veteran has a "hearing loss disability" in his right ear (although service connection has been denied for that ear).  See 38 C.F.R. § 3.385.  However, as shown below, the hearing loss in the Veteran's left ear is not so severe as to merit a 10 percent rating.  Therefore, when applying table VI, a numeric designation of I is used for the right ear.  See 38 C.F.R. § 3.383.

The percentage evaluation assigned for hearing loss is derived by intersecting the vertical column of Table VII (in 38 C.F.R. § 4.85) appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Using Table VI in 38 C.F.R. § 4.85, the pure tone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  The right ear will have a designation of I at all times, for the reasons detailed above.  In December 2009 the left ear had a pure tone average of 40dB and a speech recognition score of 80; therefore, the left ear received a designation of III.  In May 2010 the left ear had a pure tone average of 47.5dB and a speech recognition score of 88; therefore, the left ear received designation of II.  In May 2013 the left ear had a pure tone average of 80dB and a speech recognition score of 80; therefore, the left ear received a designation of V.  In April 2014 the left ear had a pure tone average of 85dB and a speech recognition score of 92; therefore, the left ear received a designation of III.  In June 2014 the left ear had a pure tone average of 43.75dB and a speech recognition score of 32.  However, as the examiner certified that it was no appropriate to apply the Veteran's speech recognition score, and the regulations dictate that in such a situation, table VIA is to be used.  When this is done, a numeric designation of II is assigned.  See 38 C.F.R. § 4.85.  The Veteran's left ear would receive, therefore, either a numeric designation of II, III or V.  Unfortunately, even with a designation of V for the left ear, the point where I (for the right ear) and V (for the left ear) intersect on Table VII mandates a noncompensable rating be assigned. 

The regulations have two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that these veterans experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) indicates that if pure tone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  This provision corrects the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  38 C.F.R. § 4.86(b) indicates that when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  This provision compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, and a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  However, in this case, none of the audiometric testing produced results that would meet either of these criteria, and therefore it is not appropriate to evaluate the Veteran's left ear hearing disability under an alternative rating scheme.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a compensable rating have not been met at any time and therefore staged ratings are inapplicable.  See id.  

Extraschedular Consideration 

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Only if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, so is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"); Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  

In the present case, the Board has considered the complaints of difficulties understanding people and misinterpreting what they are saying, as voiced by the Veteran both at his Board hearing and at his VA examination in 2014.  However, the schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  The Veteran's complaints concern diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veterans' Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

Here, the schedular evaluation for the Veteran's left ear hearing loss disability is not inadequate.  The Veteran's primary complaint is hearing difficulty, as recorded in his VA examination reports.  However, diminished auditory acuity is the foundation of the schedular rating.  The Veteran does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

In denying the Veteran's claim for a compensable rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not suggested that his left ear hearing loss on its own precludes gainful employment.  Therefore, the claim for TDIU has not been raised with regard to this issue.

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A compensable rating for left ear hearing loss is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


